UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Ming Zhang, individually and on behalf of all other 18-cv-08178(RJS)
employees similarly situated,

                                  Plaintiff,
                      v.                                             ANSWER

42-44 East Broadway Restaurant Inc. d/b/a Hwa Yuan
Szechuan, Chen Lieh Tang,
                           Defendants.
__________________________________________________
         Defendants, 42-44 East Broadway Restaurant Inc. d/b/a Hwa Yuan Szechuan (the

“Restaurant” or “Corporate Defendant”) and Chen Lieh Tang (“Tang”) in the above captioned

action (collectively, the “Defendants”), by their attorneys Robinson Brog Leinwand Greene

Genovese, & Gluck, P.C., hereby respond to Plaintiff’s Complaint, dated September 7, 2018 (the

“Complaint”) as follows:

                           AS TO ALLEGATIONS IN THE INTRODUCTION

         1.         Deny the allegations contained in paragraph “1” of the Complaint.

         2.         Deny the allegations contained in paragraph “2” of the Complaint.

         3.         Deny the allegations contained in paragraph “3” of the Complaint.

         4.         Deny the allegations contained in paragraph “4” of the Complaint.

         5.         Deny the allegations contained in paragraph “5” of the Complaint.

         6.         Deny the allegations contained in paragraph “6” of the Complaint.

              AS TO ALLEGATIONS CONCERNING JURISDICTION AND VENUE

         7.         To the extent that paragraph “7” of the Complaint sets forth legal conclusions

rather than any factual allegations concerning grounds for this Court’s jurisdiction, no response

is required. To the extent that a response is required, Defendants deny the allegations contained

in paragraph “7” of the Complaint.


{00960997.DOC;2 }
         8.         To the extent that paragraph “8” of the Complaint sets forth legal conclusions

rather than any factual allegations concerning venue, no response is required. To the extent that

a response is required, Defendants admit that Defendants’ business is located in the city, county

and state of New York, but except as expressly admitted to herein, deny the allegations contained

in paragraph “8” of the Complaint.

                        AS TO ALLEGATIONS CONCERNING PLAINTIFF

         9.         Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “9” of the Complaint.

         10.        Admit that Plaintiff worked at the Restaurant at or around the time period(s)

alleged, but except as expressly admitted to herein, deny the allegations contained in paragraph

“10” of the Complaint.

                      AS TO ALLEGATIONS CONCERNING DEFENDANTS

         11.        Admit the allegations contained in paragraph “11” of the Complaint.

         12.        Deny the allegations contained in paragraph “12” of the Complaint.

         13.        Admit the allegations contained in paragraph “13” of the Complaint.

         14.        To the extent that paragraph “14” sets forth legal or factual conclusions, no

response is required. To the extent that a response is required, Defendants deny the allegations

contained in paragraph “14” of the Complaint.

         15.        To the extent that paragraph “15” sets forth for legal or factual conclusions, no

response is required. To the extent that a response is required, Defendants deny the allegations

contained in paragraph “15” of the Complaint.




                                                   -2-
{00960997.DOC;2 }
         16.        Admit that Defendant Tang is the owner of the Defendant Corporation, but

except as expressly admitted to herein, deny the allegations contained in paragraph “16” of the

Complaint.

         17.        Admit that Defendant Tang is the owner of Defendant Corporation, but except as

expressly admitted to herein, deny the allegations contained in paragraph "17" of the Complaint.

         18.        To the extent that paragraph "18" sets forth legal or factual conclusions, no

response is required. To the extent that a response is required, Defendants deny the allegations

contained in paragraph "18" of the Complaint.

         19.        To the extent that paragraph “19” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “19” of the Complaint.

                      AS TO FLSA COLLECTIVE ACTION ALLEGATIONS

         20.        To the extent that paragraph “20” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “20” of the Complaint.

         21.        Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “21” of the Complaint.

         22.        Deny the allegations contained in paragraph “22” of the Complaint.

         23.        Deny the allegations contained in paragraph “23” of the Complaint.

         24.        To the extent that paragraph “24” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “24” of the Complaint, including each and every subpart

thereto.



                                                   -3-
{00960997.DOC;2 }
         25.        To the extent that paragraph “25” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “25” of the Complaint.

         26.        Deny the allegations contained in paragraph “26” of the Complaint.

                                AS TO THE STATEMENT OF FACTS

         27.        Deny the allegations contained in paragraph “27” of the Complaint.

         28.        Deny the allegations contained in paragraph “28” of the Complaint.

         29.        Admit that Plaintiff worked at the Restaurant at or around the time period(s)

alleged, but except as expressly admitted to herein, deny the allegations contained in paragraph

“29” of the Complaint.

         30.        Admit that Defendant Tang is the owner of the Restaurant, but except as

expressly admitted to herein, deny the allegations contained in paragraph "30" of the Complaint.

         31.        Deny the allegations contained in paragraph “31” of the Complaint.

         32.        Deny the allegations in paragraph “32” of the Complaint.

         33.        Admits that Defendant Tang and Plaintiff agreed to the amount of compensation

that Plaintiff received for her work, but accept as expressly admitted to herein, deny the

allegations contained in paragraph “33” of the Complaint.

         34.        Admits that Plaintiff was provided with information concerning her

compensation, but accept as expressly admitted to herein, deny the allegations contained in

paragraph “34” of the Complaint.

         35.        Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “35” of the Complaint

         36.        Deny the allegations contained in paragraph “36” of the Complaint.



                                                   -4-
{00960997.DOC;2 }
         37.        Deny the allegations contained in paragraph “37” of the Complaint.

         38.        Admits that Plaintiff was paid approximately $3,500.00 per month, but accept as

expressly admitted to herein, deny the allegations contained in paragraph “38” of the Complaint.

         39.        Admits that Plaintiff received cash for her work, but accept as expressly admitted

to herein, deny the allegations contained in paragraph “39” of the Complaint.

         40.        Admits that Plaintiff acknowledged receipt of her wage payments, but accept as

expressly admitted to herein, deny the allegations contained in paragraph “40” of the Complaint.

         41.        Deny the allegations contained in paragraph “41” of the Complaint.

         42.        To the extent that paragraph "42" of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations in paragraph "42" of the Complaint.

         43.        To the extent that paragraph “43” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations in paragraph “43” of the Complaint.

         44.        Deny the allegations contained in paragraph “44” of the Complaint.

         45.        Deny the allegations contained in paragraph “45” of the Complaint.

         46.        Deny the allegations contained in paragraph “46” of the Complaint.

         47.        Deny the allegations contained in paragraph “47” of the Complaint, including

each and every subpart thereto.

         48.        Deny the allegations contained in paragraph “48” of the Complaint.

         49.        Deny the allegations contained in paragraph “49” of the Complaint.

         50.        Deny the allegations contained in paragraph “50” of the Complaint.




                                                   -5-
{00960997.DOC;2 }
                              AS AND FOR AN ANSWER TO COUNT I
                                      (FLSA OVERTIME)

         51.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “50” as if more fully set forth

herein in response to paragraph “51” of the Complaint.

         52.        To the extent that paragraph “52” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “52” of the Complaint.

         53.        To the extent that paragraph “53” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “53” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         54.        Deny the allegations contained in paragraph “54” of the Complaint.

         55.        Deny the allegations contained in paragraph "55" of the Complaint.

         56.        To the extent that paragraph “56” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “56” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         57.        Deny the allegations contained in paragraph "57" of the Complaint.

         58.        Deny the allegations contained in paragraph "58" of the Complaint.




                                                   -6-
{00960997.DOC;2 }
                             AS AND FOR AN ANSWER TO COUNT II
                                     (NYLL OVERTIME)

         59.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “58” as if more fully set forth

herein in response to paragraph “59” of the Complaint.

         60.        To the extent that paragraph “60” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “60” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         61.        Defendants deny the allegations contained in paragraph “61” of the Complaint.

         62.        Defendants deny the allegations contained in paragraph “62” of the Complaint to

the extent they refer or relate to any alleged wrongdoing committed by Defendants.

                             AS AND FOR AN ANSWER TO COUNT III
                                  (NYLL SPREAD OF HOURS)

         63.        To the extent that paragraph “63” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “63” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         64.        Deny the allegations contained in paragraph “64” of the Complaint.

         65.        Deny the allegations contained in paragraph “65” of the Complaint.

         66.        Deny the allegations contained in paragraph “66” of the Complaint.




                                                   -7-
{00960997.DOC;2 }
                             AS AND FOR AN ANSWER TO COUNT IV
                             (NYLL WAGE NOTICE REQUIREMENT)

         67.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “66” as if more fully set forth

herein in response to paragraph “67” of the Complaint.

         68.        To the extent that paragraph “68” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “68” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         69.        Deny the allegations contained in paragraph “69” of the Complaint.

         70.        Deny the allegations contained in paragraph “70” of the Complaint.

         71.        Deny the allegations contained in paragraph “71” of the Complaint.

                             AS AND FOR AN ANSWER TO COUNT V
                              NYLL NY PAY STUB REQUIREMENT

         72.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “71” as if more fully set forth

herein in response to paragraph “72” of the Complaint.

         73.        To the extent that paragraph “73” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “73” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         74.        Deny the allegations contained in paragraph “74” of the Complaint.

         75.        Deny the allegations contained in paragraph “75” of the Complaint.




                                                   -8-
{00960997.DOC;2 }
                           AS AND FOR AN ANSWER TO COUNT VI
                    (HOSTILE WORK ENVIRONMENT UNDER THE NYSHRL)

         76.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “75” as if more fully set forth

herein in response to paragraph “76” of the Complaint.

         77.        To the extent that paragraph “77” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny

the allegations contained in paragraph “77” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         78.        Deny the allegations contained in paragraph “78” of the Complaint.

         79.        Deny the allegations contained in paragraph “79” of the Complaint.

         80.        Deny the allegations contained in paragraph “80” of the Complaint.

         81.        Deny the allegations contained in paragraph “81” of the Complaint.

         82.        Deny the allegations contained in paragraph “82” of the Complaint.

         83.        Deny the allegations contained in paragraph “83” of the Complaint.

         84.        Deny the allegations contained in paragraph “84” of the Complaint.

                           AS AND FOR AN ANSWER TO COUNT VII
                    (HOSTILE WORK ENVIRONMENT UNDER THE NYCHRL)

         85.        Defendants repeat, reiterate, and reallege each and every answer hereby given as

to each and every allegation contained in paragraphs “1” through “84” as if more fully set forth

herein in response to paragraph “85” of the Complaint.

         86.        To the extent that paragraph “86” of the Complaint sets forth legal or factual

conclusions, no response is required. To the extent that a response is required, Defendants deny




                                                   -9-
{00960997.DOC;2 }
the allegations contained in paragraph “86” of the Complaint to the extent they refer or relate to

any alleged wrongdoing committed by Defendants.

         87.        Deny the allegations contained in paragraph “87” of the Complaint.

         88.        Deny the allegations contained in paragraph “88” of the Complaint.

         89.        Deny the allegations contained in paragraph “89” of the Complaint.

         90.        Deny the allegations contained in paragraph “90” of the Complaint.

         91.        Deny the allegations contained in paragraph “91” of the Complaint to the extent

they refer or relate to any alleged wrongdoing committed by Defendants.

         92.        Deny the allegations contained in paragraph “92” of the Complaint to the extent

they refer or relate to any alleged wrongdoing committed by Defendants.

         93.        Deny the allegations contained in paragraph “93” of the Complaint to the extent

they refer or relate to any alleged wrongdoing committed by Defendants.

                    AS AND FOR AN ANSWER TO THE PRAYER FOR RELIEF

         94.        Defendants are not required to respond to the allegations contained in Plaintiff’s

Prayer for Relief because those allegations are merely characterizations of the relief requested by

Plaintiff. To the extent that a response is required, Defendants deny that Plaintiff is entitled to the

requested relief in this paragraph of the Complaint and each and every subpart thereto.

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

         95.        The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         96.        Plaintiff’s claims are barred in whole or in part in the absence of a violation of

any applicable statute or regulation, including without limitation the Fair Labor Standards Act,

29 U.S.C. § 201 et seq., New York Labor Law, §§ 190 et seq., New York State Human Rights

                                                   - 10 -
{00960997.DOC;2 }
Law, N.Y. Exec. Law §290 et seq., the New York City Human Rights Law, and N.Y.C. Admin.

Code § 8-107 et seq.

                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE

         97.        Plaintiff’s claims are barred in whole or in part because Plaintiff was properly

compensated pursuant to the NYLL, the FLSA, and applicable regulations.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         98.        Plaintiff’s claims are barred in whole or in part because Plaintiff lacks standing

and/or is not “similarly situated” to any of the putative class members.

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         99.        Plaintiff has not suffered any injury by reason of any conduct of the Defendants.

                         AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

         100.       Plaintiff cannot satisfy the requirements of a collective action under the Fair

Labor Standards Act (“FLSA”) and some or all of the claims asserted in the Complaint are

barred because Plaintiff is not similarly situated to the group of individuals she purports to

represent, the existence of which is expressly denied, and/or the members of the group of

individuals Plaintiff purports to represent, the existence of which is expressly denied, are not

similarly situated to each other.

                      AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

         101.       Plaintiff is an inadequate purported representative of some or all of the alleged

individuals whom she purports to represent, the existence of which is expressly denied.

                      AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

         102.       The types of claims alleged by Plaintiff on behalf of herself and the group of

individuals which she purports to represent, the existence of which is expressly denied, are



                                                   - 11 -
{00960997.DOC;2 }
matters in which individual questions predominate and, accordingly, are not appropriate for class

or collective treatment.

                        AS AND FOR A NINTH AFFIRMATIVE DEFENSE

         103.       Defendants acted with a lack of willfulness or intent to violate the FLSA, New

York wage-and-hour law, New York Labor Law, or the NYCRR and thus Plaintiff cannot

establish a willful violation under FLSA, 29 U.S.C. §§ 195-1 (a) and 201, et seq., New York

wage-and-hour law, or 12 NYCRR 137 § 137-1.7.

                        AS AND FOR A TENTH AFFIRMATIVE DEFENSE

         104.       Neither Plaintiff nor members of the alleged group which she purports to

represent, the existence of which is expressly denied, may recover some or all of the relief

requested in the Complaint because the Defendants did not commit any oppressive, willful,

wanton, fraudulent or malicious act or authorize or ratify any such act with respect to plaintiff or

any alleged group member, at all times acted in good faith and with reasonable grounds for

believing it had complied with the FLSA, and Plaintiff has failed to plead facts sufficient to

support recovery of such damages.

                    AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

         105.       At all times, all of the affirmative defenses set forth in NYLL Section 195 apply,

including but not limited to, Defendants’ reasonable belief in good faith that they provided

Plaintiff and/or the putative collective members and/or the putative class members with

adequate notice of wage information pursuant to New York Labor Law Section 195.

                      AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

         106.       Plaintiff has failed to demonstrate that Defendants engaged in any conduct in

violation of NYSHRL or the NYC Administrative Code.



                                                  - 12 -
{00960997.DOC;2 }
                    AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

         107.       No tangible adverse employment action was taken against the Plaintiff.

                    AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

         108.       Defendants exercised reasonable care to prevent harassing behavior by enforcing

its sexual harassment policy.

                      AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

         109.       Defendants reserve the right to plead, assert and rely on all proper affirmative

defenses lawfully available, including those which may be disclosed or discovered through

further assertions by Plaintiff or persons Plaintiff purports to represent or otherwise through

discovery.

    WHEREFORE, the Defendants respectfully request the Court to grant the following:

                    (a)    Dismissal of Plaintiff’s Complaint in its entirety, with prejudice;

                    (b)    Deny each and every demand, claim and prayer for relief contained in the
                           Complaint;

                    (c)    Award Defendants reasonable attorneys’ fees and costs incurred in
                           defending against this meritless action; and

                    (d)    For such other and further relief as the Court deems just and proper
                           including without limitation, attorney’s fees, costs and disbursements.

Dated: New York, New York
       October 9, 2018                                      ROBINSON BROG LEINWAND
                                                            GREENE GENOVESE &
                                                                    GLUCK P.C.
                                                            By: /s/ Felicia S. Ennis
                                                                    Felicia S. Ennis
                                                            875 Third Avenue, 9th Floor
                                                            New York, New York 10022
                                                            (212) 603-6300
                                                            fse@robinsonbrog.com
                                                            Attorneys for Defendants




                                                   - 13 -
{00960997.DOC;2 }
TO:      HANG & ASSOCIATES, PLLC
         Xiaoxi Liu, Esq.
         136-20 38th Ave. Suite 10G
         Flushing, New York 11354
         (718) 353-8588
         xliu@hanglaw.com
         Attorney for Plaintiff and
         Proposed FLSA Collective




                                      - 14 -
{00960997.DOC;2 }
